                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

BOBBY KIMBLE,

        Plaintiff,
                                                  Case No. 17-cv-689-wmc
   v.

KARTMAN, BROWN, DR. HOEM,
D. GARDNER, MS. DICKMAN,
DAN WINKIESKI, GARY BOUGHTON
and MS. MINK,

        Defendant.


                            JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendants dismissing this case.


        /s/                                                8/26/2019
        Peter Oppeneer, Clerk of Court                     Date
